Citation Nr: 0322956	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
cruris with a history of tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

The matter currently before the Board of Veterans' Appeals 
(Board) comes from an appeal of a February 1995 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans' Affairs.  In that 
decision, the RO granted service connection for tinea cruris 
with a history of tinea versicolor, and assigned an initial 
10 percent rating effective to the date of claim; April 4, 
1994.  This issue was remanded by the Board in April 1997 and 
November 1998 for additional development.  A February 2000 
Board decision denied the claim for a rating in excess of 10 
percent for tinea cruris with a history of tinea versicolor.  
The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  See also 
38 C.F.R. § 3.159 (2002).  In January 2001, the Court vacated 
the Board's decision pursuant to the Secretary's unopposed 
joint motion for remand requesting reconsideration of the 
claim under the revised laws.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (where the law or regulation changes 
during an appeal, VA must consider the old and the new 
versions and apply the version most favorable to the 
claimant).  

In a decision dated August 2002, the Board denied the 
veteran's claim for a rating in excess of 10 percent for 
tinea cruris with a history of tinea versicolor.  The veteran 
appealed this decision to the Court and, pursuant to an 
unopposed motion for remand and stay of proceedings by the 
Secretary, the Court vacated the Board's decision and 
remanded the claim to the Board for consideration of 
additional issues.

As noted by the Board in the August 2002 decision, the 
Board's February 2000 decision remanded to the RO the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for left knee 
disability.  The RO has not been able to address the remand 
orders due to the appellate consideration of the current 
claim before the Board.  The Board's remand orders have not 
been vacated by the Court, and the claim to reopen is not 
currently before the Board and remains pending before the RO.  
This matter is called to the attention of the RO for 
compliance with the remand orders dated February 2000.

The Board also notes that, upon reviewing the record, the 
veteran has argued that his non-service connected skin 
condition of generalized itching of the entire body, which 
has been variously diagnosed as dermatographism and 
generalized pruritis, first manifested itself in service.  
The Board refers this issue to the RO for appropriate action.


REMAND

In a decision issued following the Board's August 2002 
decision, the Court held that the new section 5103 contained 
specific notice provisions which had to be followed by VA, 
see Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), 
and it is unclear whether "pro forma" adherence to those 
provisions is required in the absence of prejudicial error.  
See 38 U.S.C.A. § 7261 (West 2002) (Court is to take due 
account of the rule of prejudicial error).  Despite the fact 
that the record at the time of the Board's August 2002 
decision clearly demonstrated the veteran's awareness of the 
evidence necessary to decide the claim and the fact that that 
all available records had been obtained and that an adequate 
VA examination was provided, the Board must remand this issue 
to the RO to provide the veteran notice which complies with 
the language of 38 U.S.C. § 5103.  

The Board further notes that, following the Board's decision 
on August 6, 2002, new regulations pertaining to evaluating 
skin disorders under the schedular rating criteria became 
effective on August 31, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The RO must reconsider the claim with 
application of the most favorable version of the old and new 
regulations for the time period beginning on August 31, 2002.  
See Karnas, 1 Vet. App. 308 (1991).  See also Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's VA 
clinical records of treatment since January 
1999, and non-VA treatment records for his 
claimed skin disorder since August 2002.  

3.  Thereafter, the RO should readjudicate 
the claim for a rating in excess of 10 
percent for tinea cruris with a history of 
tinea versicolor.  In so doing, the RO should 
consider the most favorable application of 
the old and new schedular criteria for rating 
skin disorders for the time period beginning 
on August 31, 2002.  If any benefit on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case (SSOC) and 
provide an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




